In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 12‐1417 
 
UNITED STATES OF AMERICA,  
                                                             Plaintiff‐Appellee, 

                                                    v. 

MILFORD J. CLARK, 
                                                          Defendant‐Appellant. 
                                   ___________________ 

               Appeal from the United States District Court for the 
               Southern District of Indiana, Indianapolis Division. 
                  No. 11‐cr‐151 — Sarah Evans Barker, Judge. 
                                  ____________________ 

    ARGUED APRIL 15, 2014 — DECIDED DECEMBER 19, 2014 
                    ____________________ 
   Before  RIPPLE  and  WILLIAMS,  Circuit  Judges,  and  ST.  EVE, 
District Judge* 
   WILLIAMS,  Circuit  Judge.  Milford  Clark  strolled  into  a 
credit union wearing a two‐tone baseball hat and sunglasses, 
walked out, and got into his blue Ford Crown Victoria. Five 
                                                 
* Of the United States District Court for the Northern District of Illinois, 
sitting by designation. 
2                                                      No. 12‐1417 

days  later,  a  man  fitting  Clark’s  description  robbed  a  bank 
wearing a two‐tone baseball hat and sunglasses and left in a 
blue  Ford  Crown  Victoria.  Authorities  interviewed  and  ul‐
timately arrested Clark for the robbery. Clark wanted to rep‐
resent  himself  and  the  magistrate  judge  found  that  Clark 
waived his right to counsel for proceedings before that court. 
The  district  court  considered  the  issue  anew  on  a  motion 
from  the  government  and  asked  Clark  questions  about  his 
decision to proceed pro se. Ultimately, Clark decided against 
self‐representation.  He  was  convicted,  and  now  argues  on 
appeal that the district court infringed on his Sixth Amend‐
ment right to proceed pro se because it improperly reconsid‐
ered  an  issue  already  decided  by  the  magistrate  judge.  We 
reject this argument because the district court could analyze 
whether  Clark’s  waiver  was  valid  since  the  magistrate 
judge’s ruling was limited to “this juncture” of the proceed‐
ings, namely Clark’s initial appearance. Moreover, the addi‐
tion  of  DNA  evidence  to  the  government’s  case  gave  the 
court reason to question whether Clark fully understood the 
perils  of  going  pro  se  and  the  court  properly  alerted  Clark 
about how that evidence changed the nature of the case. We 
also  find  the  credit  union  evidence  was  properly  admitted 
for  a  non‐propensity  purpose,  to  establish  Clark’s  identity. 
Though we are troubled by the government’s introduction of 
more  evidence  than  necessary  to  show  Clark’s  identity,  in‐
cluding  a  video  and  witness  testimony  that  were  used  to 
characterize Clark’s actions as “casing” the credit union, any 
errors in introducing more than just a still photo and failing 
to weigh the probative and prejudicial values of the evidence 
on the record were harmless since Clark met the physical de‐
scription of the robber and his DNA was found at the Bank. 
Therefore we affirm. 
No. 12‐1417                                                        3 

                       I. BACKGROUND 
   On April 27, 2010, a man robbed the Regions Bank in In‐
dianapolis  at  gunpoint  while  wearing  a  two‐tone  hat,  dark 
sunglasses,  and  a  bandana  covering  the  lower  half  of  his 
face. He threw three plastic grocery bags at the teller and or‐
dered him  to fill the  bags  with money.  The teller  filled  one, 
which  the  robber  took  and  fled,  leaving  the  other  two  be‐
hind.  The  robber  was  described  as  a  “stockier”  Caucasian 
male,  approximately  5’9”  between  40‐50  years  old.  Surveil‐
lance  video  from  the  drive‐thru  showed  a  blue  car  drive 
away.  Early  the  next  morning,  police  found  a  blue  Ford 
Crown Victoria less than half a mile from the Bank. An eye‐
witness  confirmed  that  it  was  the  same  car  she  had  seen 
around  the  Bank  right  before  the  robbery.  Both  the  car  and 
the plastic bags at the Bank were swabbed for DNA. 
     Five  days  earlier,  Larry  England  visited  a  Harvesters 
Credit  Union  in  Indianapolis,  asked  for  a  deposit  slip,  and 
left  without  conducting  any  business.  A  few  minutes  later, 
England’s friend, Clark, got out of his blue Ford Crown Vic‐
toria and went into the same Harvesters. Clark, then fifty‐six 
years  old,  is  a  Caucasian  male  who  was  wearing  a  T‐shirt 
with sunglasses hanging off it and a two‐tone cap. He asked 
for a deposit slip, was told the Harvesters did not use depos‐
it  slips,  and  left  without  conducting  any  business.  Finding 
the acts troubling, Harvesters investigated and reported the 
incident to the Sheriff’s Department. 
   The similarities between the Harvesters incident and the 
robbery led the Sheriff to Clark. Clark identified himself on 
the Harvesters video and it was later determined that some 
of Clark’s DNA was in the car and on the plastic bags left at 
the  Bank.  He  was  arrested  and  charged  with  bank  robbery 
4                                                      No. 12‐1417 

and  using,  carrying,  and  brandishing  a  firearm  during  and 
in relation to a crime of violence. 
    In  the  first  pretrial  hearing,  Clark’s  appointed  attorney 
told  the  magistrate  judge  that  Clark  wanted  to  represent 
himself.  The  magistrate  judge  explained  the  counts  in  the 
indictment, potential sentences, and what happens during a 
jury  trial.  The  magistrate  judge  then  inquired  into  Clark’s 
educational  and  legal  background,  his  age,  personal  and 
criminal history, and cautioned Clark about the perils of pro‐
ceeding pro se. When Clark insisted that he wanted to repre‐
sent himself, the magistrate judge found the waiver of coun‐
sel  valid  and  granted  the  motion  “at  this  point,  this  junc‐
ture.”  But  he  also  appointed  a  federal  defender  as  standby 
counsel  so  that  “at  any  time  …  if  you  desire  …  [he  could] 
take over.” 
    Before the district court, the government filed a “Motion 
for  Hearing  Relating  to  Self‐Representation”  noting  that  it 
“anticipates  offering  evidence  at  trial  of  DNA  comparisons 
from two different locations.” The government admitted that 
Clark “engage[d] in a colloquy with the presiding Magistrate 
Judge” regarding self‐representation, but stated “it is vitally 
important  that  the  Defendant’s  decision  to  forgo  counsel  be 
made with all of the appropriate, formal cautions by the trial 
court  of  record.”  The  district  court  granted  the  motion.  At 
the  hearing,  the  district  court  judge  inquired  anew  into 
much of the same ground the magistrate judge had covered. 
For the first time, the court also covered DNA evidence, not‐
ing it “requires some knowledge of that science” and “that’s 
tricky  evidence  unless  you’re  a  scientist  who  understands 
DNA,  or  unless  you’ve  done  substantial  study.”  Clark  re‐
sponded  by  saying  he  was  “reconsidering”  self‐
No. 12‐1417                                                           5 

representation,  but  “I  think  I’m  going  to  go  pro  se.”  But,  he 
chose to wait until the end of the hearing to decide for sure. 
    The court next granted the government’s pretrial motion 
and  found  evidence  from  the  Harvesters  incident  was  ad‐
missible  non‐propensity  evidence  that  went  to  establish 
Clark’s identity. The court rejected Clark’s pro se objection to 
the  introduction  of  the  evidence.  It  then  returned  to  Clark’s 
self‐representation.  This  time,  Clark  changed  his  mind  and 
accepted the appointment of counsel. Clark proceeded to tri‐
al, where the Harvesters evidence came  in  and he was  con‐
victed on both counts. This timely appeal follows. 
                           II. ANALYSIS 
    Clark  asserts  the  district  court’s  decision  to  revisit  his 
waiver  was  an  unconstitutional  infringement  on  the  initial 
valid waiver made to the magistrate judge. Clark also argues 
the  Harvesters  evidence  violated  Federal  Rule  of  Evidence 
404(b)  because  it  did  not  go  towards  establishing  identity, 
was  more  prejudicial  than  probative,  and  the  government 
improperly used it to argue propensity. 
    A. Clark Was Not Deprived His Sixth Amendment 
    Right to Proceed Pro Se  
    Clark argues that the district court should have accepted 
his  first  waiver  of  counsel  as  valid  and  that  his  Sixth 
Amendment  right  was  violated  when  it  revisited  the  issue. 
We  disagree  because  the  magistrate  judge’s  determination 
was  limited  to  the  initial  proceeding,  so  the  district  court 
properly considered the issue. Moreover, the addition of the 
DNA evidence raised the possibility that the initial waiver—
even  if  unequivocal—was  no  longer  knowing,  and  the  dis‐
trict court needed to bring that to Clark’s attention. 
6                                                            No. 12‐1417 

    Before  addressing  the  merits,  we  briefly  note  Clark’s 
well‐reasoned  argument  about  our  standard  of  review.  We 
have  recently  said  we  review  a  defendant’s  waiver  of  his 
right  to  counsel  for  an  abuse  of  discretion.  See,  e.g.,  United 
States  v.  Eads,  729  F.3d  769,  775  (7th  Cir.  2013).  However,  as 
Clark  points  out,  there  is  also  a  line  of  cases  in  this  circuit, 
which has not been overruled, stating we review these deci‐
sions de novo. See, e.g., United States v. James, 487 F.3d 518, 527 
(7th Cir. 2007); United States v. Hoskins, 243 F.3d 407, 410 (7th 
Cir. 2001). Since Clark fails under either standard, we do not 
decide the issue here. Additionally, we do not need to make 
a  determination  as  to  whether  a  magistrate  judge  can  find 
that a defendant has properly waived counsel or whether the 
district  court  erred  here  in  purportedly  reconsidering  the 
magistrate  judge’s  finding  of  waiver  without  an  objection 
from the government because, as we discuss below, the mag‐
istrate’s finding was limited. 
    The seminal case on a defendant’s right to proceed pro se 
is Faretta v. California, 422 U.S. 806 (1975), in which the Court 
held that a state may not compel defendants in criminal tri‐
als to be represented by attorneys. A defendant may invoke 
his right to proceed pro se if he “knowingly and intelligently” 
waives  the  right  to  counsel.  Id.  at  835  (quoting  Johnson  v. 
Zerbst,  304  U.S.  458,  464–65  (1938)  and  citing  Von  Moltke  v. 
Gillies,  332  U.S.  708,  723–24  (1948)  (Black,  J.,  plurality  opin‐
ion)).  The  waiver  also  must  be  voluntary  and  unequivocal. 
United  States  v.  Volpentesta,  727  F.3d  666,  676  (7th  Cir.  2013); 
United States v. Oakey, 853 F.2d 551, 553 (7th Cir. 1988). To as‐
sure  the  right  is  properly  waived,  we  have  stressed  “the 
need  for  a  thorough  and  formal  inquiry  in  which  the  court 
‘asks  the  necessary  questions  and  imparts  the  necessary  in‐
formation.’”  United  States  v.  Sandles,  23  F.3d  1121,  1126  (7th 
No. 12‐1417                                                           7 

Cir.  1994)  (internal  citations  omitted).  This  has  commonly 
become  known  as  a  Faretta  colloquy. As  the  Court  noted  in 
Von  Moltke,  “a  judge  must  investigate  as  long  and  as  thor‐
oughly as the circumstances of the case before him demand. 
…  A  judge  can  make  certain  that  an  accused’s  professed 
waiver of counsel is understandingly and wisely made only 
from  a  penetrating  and  comprehensive  examination  of  all 
the circumstances under which such a plea is tendered.” 332 
U.S. at 723–24 (Black, J., plurality opinion). 
     Clark argues Faretta held that a court may not revisit the 
issue  since  the  Supreme  Court  said  a  knowing  and  intelli‐
gent waiver “must be honored out of ‘that respect for the in‐
dividual which is the lifeblood of the law.’” Faretta, 422 U.S. 
at  834  (quoting  Illinois  v.  Allen,  397  U.S.  337,  350–51  (1970) 
(Brennan,  J.,  concurring)).  We  do  not  read  Faretta  that  way 
and also reject the premise of Clark’s argument, namely, that 
the  district  court  revisited  the  issue.  The  magistrate  judge’s 
ruling  was  that  Clark’s  waiver  of  counsel  was  valid  “at  this 
point, this juncture.” If the district court had not conducted a 
Faretta colloquy, it is likely that Clark would now be arguing 
that the magistrate judge’s ruling was unclear and that Clark 
did  not  know  whether  his  waiver  was  valid  for  the  entire 
proceedings  or  whether  he  had  to  revisit  the  issue  later.  In‐
stead, the district court judge took it upon herself to ensure 
that the waiver was valid and not to accept the limited find‐
ing.  The  role  of  determining  whether  the  waiver  was  valid 
falls squarely on the judge, and she took that role seriously. 
Von  Moltke,  332  U.S.  at  723–24.  We  commend  the  district 
court in her efforts to protect that right and make sure it was 
properly invoked. 
8                                                         No. 12‐1417 

    Further supporting our conclusion that the district court 
properly delved into the waiver issue is that the nature of the 
case  had  changed  with  the  government’s  statement  that  it 
was  anticipating  that  DNA  evidence  was  going  to  be  intro‐
duced.  This  is  not  necessarily  the  type  of  case  with  “a  sub‐
stantial change in circumstances [that] will require the district 
court to inquire whether the defendant wishes to revoke his 
earlier waiver.” United States v. Fazzini, 871 F.2d 635, 643 (7th 
Cir.  1989) (emphasis added); see also  United States  v. Erskine, 
355 F.3d 1161, 1171 (9th Cir. 2004) (finding change in poten‐
tial sentences required renewed colloquy); Panagos v. United 
States, 324 F.2d 764, 765 (10th Cir. 1963) (noting “unreasona‐
ble  amount  of”  time  between  colloquies  was  substantial 
change);  Davis  v.  United  States,  226  F.2d  834,  840  (8th  Cir. 
1955) (finding “an unreasonable lapse of time, newly discov‐
ered evidence which might require or justify advice of coun‐
sel,  new  charges  brought,  a  request  from  the  defendant,  or 
similar circumstances” constitute a substantial change). 
     However, just because she was not required to revisit the 
waiver does not mean the district court judge was prohibited 
from  doing  so.  Clark  has  not  pointed  us  to,  nor  could  we 
find,  a  single  case  in  which  the  court  erred  by  conducting 
multiple Faretta colloquies. This court has affirmed the use of 
multiple  Faretta  colloquies  in  a  number  of  cases.  See,  e.g., 
United  States  v.  England,  507  F.3d  581,  586  (7th  Cir.  2007) 
(questioning  by  “both  the  magistrate  judge  and  the  district 
court  adequately  informed  England  of  exactly  what  he  was 
waiving”);  see  also  United  States  v.  Oreye,  263  F.3d  669,  672 
(7th  Cir.  2001).  Here,  the  characteristics  of  the  trial  changed 
when the government wrote it “anticipates offering evidence 
at  trial  of  DNA  comparisons  from  two  different  locations.” 
The district court might have thought that an important ab‐
No. 12‐1417                                                           9 

sence from the magistrate judge’s colloquy which merited a 
renewed inquiry, and it conducted extensive questioning on 
how  DNA  and  expert  testimony  would  alter  the  proceed‐
ings. Cf. United States v. Hantzis, 625 F.3d 575, 581–82 (9th Cir. 
2010)  (finding  no  additional  Faretta  inquiry  required  since 
pro se defendant “knew what the expert would testify to” re‐
garding  tests  he  performed  on  drug  evidence).  This  change 
could  very  well  have  affected  Clark’s  understanding  of  the 
dangers  of  self‐representation  because  expert  testimony  of‐
ten makes the trial more factually and procedurally compli‐
cated  than  it  otherwise  would  be.  The  court  was  right  to 
make sure Clark understood the import of this new evidence 
and  testimony.  Indeed,  it  is  rare  that  all  of  the  relevant  in‐
formation that should go into a defendant’s decision to pro‐
ceed pro se will be available during the initial hearing in front 
of the magistrate judge. In the normal case, the criminal de‐
fendant  will  not  yet  have  received  discovery,  reviewed  or 
prepared  motions  in  limine,  or  even  necessarily  come  to 
know all of his co‐defendants. The best practice would be to 
follow the example of the district court judge in this case and 
revisit  the  waiver  issue,  regardless  of  any  proceedings  in 
front  of  the  magistrate  judge,  to  ensure  that  the  decision  to 
proceed  pro  se  truly  is  knowing,  intelligent,  voluntary  and 
unequivocal. 
   In  affirming  the  district  court’s  actions,  we  reject  Clark’s 
contention  that  this  DNA  inquiry  impermissibly  took  into 
account his “technical legal knowledge,” which is “not rele‐
vant to an assessment of [a defendant’s] knowing exercise of 
the  right  to  defend  himself.”  Faretta,  422  U.S.  at  836.  The 
judge’s  statements  were  no  more  than  warnings  about  the 
nature of the proceedings, akin to discussing the purpose of 
opening  statements,  possible  strategies  for  cross‐
10                                                          No. 12‐1417 

examination, or the burdens of proof, all of which were part 
of  a  line  of  inquiry  we  called  “an  impressive  illustration.” 
England, 507 F.3d at 587. DNA analysis does not require legal 
knowledge—as  the  judge  noted,  it  requires  scientific 
knowledge—and the court was also assuring itself that Clark 
understood the complexities that come with expert testimo‐
ny. Had the court denied the waiver because Clark could not 
state what qualifications an expert must possess or what ev‐
idence  is  admissible,  we  would  have  a  different  issue.  See 
Faretta,  422  U.S.  at  836  (finding  it  error  to  reject  waiver  be‐
cause of “how well or poorly Faretta had mastered the intri‐
cacies of the hearsay rule and the California Code provisions 
that govern challenges of potential jurors on voir dire”). That 
is not the case here. The court did not err by conducting its 
inquiry or discussing the impact of the DNA evidence on the 
mechanics of the trial. 
      B. No Abuse of Discretion or Harmful Error In Admis‐
      sion of Harvesters Evidence 
    Clark  also  argues  the  court  erred  in  admitting,  without 
analysis, the Harvesters Credit Union evidence. He contends 
it was not properly admitted to show his “identity” and the 
government violated Federal Rule of Evidence 404(b) by us‐
ing  it  for  improper  propensity  purposes.  However,  because 
the identity of the bank robber was the key determination at 
issue,  the  physical  similarities  between  the  man  shown  at 
Harvesters  and  the  Bank  matched  up,  and  any  error  was 
harmless, we affirm. 
   The government argues that Clark waived this argument 
because he only objected to use of the Harvesters photos, ra‐
ther  than  all  of  the  evidence,  in  his  pro  se  pretrial  objection. 
Since  courts  should  liberally  construe  pro  se  briefs,  Estelle  v. 
No. 12‐1417                                                           11 

Gamble,  429  U.S.  97,  106  (1976),  and  because  Clark  broadly 
objected to the “governments 404B [sic] motion,” we find no 
waiver. Moreover, because a ruling had already been made, 
Clark’s counsel did not have to renew his objection to admis‐
sion of the evidence at trial, and so there was no forfeiture or 
waiver.  See  United  States  v.  Acox,  595  F.3d  729,  733  (7th  Cir. 
2010) (citing Fed. R. Evid. 103(a) and Wilson v. Williams, 182 
F.3d 562, 565–67 (7th Cir. 1999) (en banc)). Therefore, we re‐
view for abuse of discretion. United States v. Gomez, 763 F.3d 
845, 858 (7th Cir. 2014) (en banc). 
    Rule 404(b) prohibits the admission of evidence of other 
crimes, wrongs, or acts for the purpose of proving a personʹs 
character  or propensity to behave in a certain way, but per‐
mits  the  use  of  this  evidence  for  other  purposes,  including 
identity.  See  id.  at  852.  Since  the  district  court’s  ruling,  we 
have abandoned our old four‐part test of admissibility under 
Rule  404(b).  Id.  at  852–53.  Under  our  new  analysis,  “[t]he 
proponent of the evidence must first establish that the other 
act  is  relevant  to  a  specific  purpose  other  than  the  personʹs 
character  or  propensity  to  behave  in  a  certain  way  … 
through  a  chain  of  reasoning  that  does  not  rely  on  the  for‐
bidden inference that the person has a certain character and 
acted  in  accordance  with  that  character  on  the  occasion 
charged in the case.” Id. at 860. If that is done, the court must 
“assess  whether  the  probative  value  of  the  other‐act  evi‐
dence is substantially outweighed by the risk of unfair prej‐
udice,” and this “balancing should take account of the extent 
to  which  the  non‐propensity  fact  for  which  the  evidence  is 
offered actually is at issue in the case.” Id. 
  Clark  said  he  did  not  rob  the  Bank,  and  so  the  govern‐
ment sought to introduce evidence rebutting that contention. 
12                                                         No. 12‐1417 

The  government  produced  evidence  from  Harvesters  that  a 
stocky Caucasian male, around 5’10” in his 40s or 50s wear‐
ing  a  two‐tone  baseball  hat  and  sunglasses  walked  in  and 
eventually  left  in  a  blue  Ford  Crown  Victoria.  It  also  pro‐
duced evidence from the Bank that a stocky Caucasian male, 
roughly 5’9” in his 40s or 50s entered with a two‐tone base‐
ball hat and sunglasses and left in a blue Ford Crown Victo‐
ria. What makes the evidence especially relevant and proba‐
tive of identity is Clark’s admission that he was the individ‐
ual on the Harvesters video. So, knowing that was him, the 
jury could compare the physical descriptions and images of 
Clark as he appeared at Harvesters and the man in the Bank 
and determine whether they matched up. The evidence went 
towards  identity,  which  is  a  non‐propensity  purpose,  and 
was  established  through  a  non‐propensity  chain  of  reason‐
ing.  See,  e.g.,  United  States  v.  Robinson,  161  F.3d  463,  466–68 
(7th  Cir.  1998)  (finding  similarities  between  defendant’s 
headwear,  clothes,  accessories,  and  getaway  car  from  bank 
robberies, among other things, made acts probative of identi‐
ty);  United  States  v.  Powers,  978  F.2d  354,  361  (7th  Cir.  1992) 
(noting  similarities  between  defendant’s  hat,  clothes,  acces‐
sories,  among  other  things,  went  towards  identity  in  bank 
robbery case); cf. United States v. Seals, 419 F.3d 600, 607 (7th 
Cir. 2005) (finding “generic” identification evidence that de‐
fendants “disguise[d] their identities, carr[ied] firearms, and 
use[d] a stolen vehicle” inadmissible because of difference in 
disguises, number of robbers and guns used). 
    However,  we  have  concerns  about  the  prejudicial  effect 
of  some  of  the  evidence.  If  it  was  only  being  admitted  for 
identity  purposes  and  to  compare  the  man  at  Harvesters 
with  the  man  at  the  Bank,  there  was  no  need  to  admit  any 
evidence  other  than  the  picture  of  Clark  at  Harvesters.  The 
No. 12‐1417                                                         13 

jury would not even have known that the picture was taken 
at a credit union since there was nothing in the picture that 
would  have  allowed  the  jurors  to  identify  the  generic  look‐
ing lobby as part of a financial institution. The video, on the 
other hand, showed the actions the government later termed 
as  “casing,”  namely  Clark  looking  around  the  room  before 
leaving.  Moreover,  there  was  no  reason  under  the  govern‐
ment’s  rationale  to  have  any  employee  testify  that  they 
thought  Clark  was  “casing”  Harvesters  or  even  to  describe 
his actions once inside. None of that was relevant to identity. 
A  witness  could  have  laid  the  foundation  for  the  picture  of 
Clark  inside  and  images  of  the  car  outside  without  getting 
into the thorny and problematic testimony about what Clark 
did  inside  Harvesters.  There  was  a  risk  of  prejudice  by  in‐
troducing  the  witness  testimony  and  videos  since  the  jury 
could  have  taken  it  as  propensity  evidence,  namely  that 
Clark  was  considering  robbing  Harvesters  before  subse‐
quently robbing the Bank, and therefore had a propensity to 
rob financial institutions. As Clark points out, even if the ev‐
idence  was  properly  admitted  in  the  first  instance,  the  gov‐
ernment  took  advantage  of  this  overkill  by  arguing  that 
Clark’s  visit  to  Harvesters  amounted  to  “suspicious  behav‐
ior,”  and  Harvesters  employees  thought  he  was  “casing”  to 
see  if it  “might be  a good  credit  union for a bank  robbery.” 
See  United  States  v.  Richards,  719  F.3d  746,  763–64  (7th  Cir. 
2013)  (noting  properly  admitted  evidence  cannot  then  be 
used “in support  of some other  [improper] argument  or in‐
ference,” especially a propensity argument). 
    Even though this is problematic, Clark put his identity at 
issue  by  taking  the  stand  and  testifying  that  he  did  not  rob 
the Bank, see Gomez, 763 F.3d at 857, 860, and we do not find 
that  the  prejudicial  value  substantially  outweighed  the  pro‐
14                                                              No. 12‐1417 

bative  value  of  this  evidence.  Fed.  R.  Evid.  404(b);  see  also, 
e.g., United States v. Price, 516 F.3d 597, 603–04 (7th Cir. 2008) 
(finding no error in admitting evidence of bank robbery five 
months prior); Robinson, 161 F.3d at 468. Moreover, there was 
a  limiting  instruction  given  to  the  jury  about  the  use  of  the 
404(b) evidence1 and such instructions help “in  reducing or 
eliminating any possible unfair prejudice from the introduc‐
tion  of  Rule  404(b)  evidence.”  United  States  v.  Denberg,  212 
F.3d 987, 994 (7th Cir. 2000). 
     Clark also correctly asserts that the district court did not 
adequately spell out its reasons for admitting the Rule 404(b) 
evidence.  The  district  court  told  Clark  that  the  government 
has  “narrowed  the  purposes  of  the  evidence  that  [it]  in‐
tend[s] to present to basically prove identity. … [A]pparently 
[it has] witnesses who can put you there, and other evidence, 
that at that time you were wearing a distinctive baseball cap, 
and were seen in [the Victoria] by credit union employees.” 
The court understood the non‐propensity purpose for which 
the evidence was being admitted and its relevance. Howev‐
er,  it  did  not  explicitly  weigh  the  probative  and  prejudicial 
values  on  the  record.  Had  the  district  court  explicitly  bal‐
anced the prejudicial effects and probative value on the rec‐
ord, as we have done here, it might have had the same con‐
cerns  we  have  expressed  and  concluded  that  the  volume  of 
identifying  evidence  was  unnecessary  and  overly  prejudi‐

                                                 
1  The judge told the jury: “You have heard evidence of wrongful acts of 

the defendant other than those charged in the indictment. You may con‐
sider  this  evidence  only  on  issues  of  opportunity,  preparation,  plan, 
knowledge,  or  identity.  You  must  consider  this  evidence  only  for  these 
limited purposes.” 
No. 12‐1417                                                         15 

cial.  But  it  did  not,  which  was  an  error.  So  now  we  ask 
whether  the  error  was  harmless.  See  United  States  v.  Miller, 
688  F.3d  322,  328–30  (7th  Cir.  2012)  (finding  error  in  not 
weighing  prejudice  and  probative  values  on  the  record,  but 
finding  error  harmless);  United  States  v.  Beck,  625  F.3d  410, 
417 (7th Cir. 2010) (conducting harmless error test after find‐
ing  evidence  substantially  more  prejudicial  than  probative). 
The  test  is,  “whether,  in  the  mind  of  the  average  juror,  the 
prosecutionʹs  case  would  have  been  significantly  less  per‐
suasive  had  the  improper  evidence  been  excluded.”  Gomez, 
763  F.3d  at  863  (internal  quotation  omitted).  Since  the  DNA 
evidence  and  the  fact  that  Clark  fit  the  description  of  the 
robber provided strong evidence of guilt, we cannot say the 
prosecution’s  case  would  have  been  significantly  less  per‐
suasive  had  the  evidence  been  excluded.  To  the  extent  that 
the prejudicial effect substantially outweighed the probative 
value  and  the  court’s  failure  to  weigh  those  effects  on  the 
record was error, any error was harmless. 
                        III. CONCLUSION 
   For these reasons, we AFFIRM the judgment of the district 
court.